Citation Nr: 0118146	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-19 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to August 5, 1996, 
for a total rating based on individual unemployability due to 
service connected disabilities.  

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1970 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran contends that the 70 percent evaluation assigned 
to his service connected PTSD is inadequate to reflect its 
current level of severity.  He seeks a 100 percent schedular 
evaluation for his disability from the original date of 
service connection.  Furthermore, the veteran contends that 
he is entitled to an effective date prior to August 5, 1996, 
for a total rating based on individual unemployability.  

The record indicates that entitlement to service connection 
for PTSD was established in a November 1993 rating decision.  
A 50 percent evaluation was assigned for this disability, 
effective from November 29, 1991, the date of receipt of the 
veteran's original claim.  The veteran submitted a notice of 
disagreement with the 50 percent evaluation, and the current 
appeal ensued.  

The issue of entitlement to an evaluation in excess of 50 
percent for PTSD was considered by the Board in August 1997.  
It was remanded at that time for additional development, to 
include requesting records from the Social Security 
Administration (SSA), obtaining medical records, and 
scheduling the veteran for a VA psychiatric examination.  

After the additional records requested by the August 1997 
remand were obtained, a March 1999 rating decision increased 
the evaluation for the veteran's disability to 70 percent, 
effective from August 5, 1996.  Entitlement to a 100 percent 
schedular evaluation was denied.  Furthermore, this decision 
established entitlement to a total rating based on individual 
unemployability due to service connected disabilities, also 
with an effective date of August 5, 1996.  A July 1999 rating 
decision established an effective date from November 29, 
1991, for the 70 percent evaluation, but maintained the 
August 5, 1996 effective date for the total rating due to 
individual unemployability.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  In this case, 
there is no indication that the veteran has expressed 
satisfaction with the 70 percent schedular evaluation 
assigned to his PTSD, and the veteran's representative has 
continued to submit argument regarding this issue.  
Therefore, this issue remains on appeal.  

The record indicates that the VA psychiatric examination 
requested in the August 1997 remand was never scheduled.  The 
veteran's representative submitted letters in December 1998 
and March 1999 asking that the requested examinations be 
scheduled, but this was not accomplished.  The Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  The Board finds that the issue of 
entitlement to an evaluation in excess of 70 percent for PTSD 
should again be returned to the Board in order that the 
veteran may be scheduled for an examination to determine the 
current severity of this disability.  

Finally, the Board notes that issues which are inextricably 
intertwined must be considered together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  As the veteran seeks 
a 100 percent schedular evaluation for his service connected 
PTSD from 1991, the Board finds that the issue of entitlement 
to an effective date prior to August 5, 1996, for a total 
rating based on individual unemployability due to service 
connected disabilities is inextricably intertwined with the 
issue of entitlement to an increased evaluation for PTSD.  
Consideration of this issue will be deferred until the 
completion of the development requested herein. 

Therefore, the Board finds that the veteran's claim must be 
REMANDED for the following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
1998.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his PTSD.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Then, the RO should arrange 
for a VA psychiatric examination of the 
veteran by a board certified specialist, 
if available, to determine the extent of 
the veteran's service-connected PTSD.  
The examination must conform to the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV), and the new criteria for 
evaluating service- connected psychiatric 
disability effective November 7, 1996.  
The examiner is requested to use a 
multiaxial assessment, to assign a Global 
Assessment of Functioning (GAF) Score 
consistent with the fourth edition of the 
DSM-IV, and to explain what the assigned 
score represents.  The examiner should 
indicate with respect to each of the 
psychiatric symptoms identified under the 
new schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service- 
connected PTSD.  Based on examination of 
the veteran and review of the claims 
folder, the examiner is requested to 
comment on the impact that the service- 
connected psychiatric disorder has on the 
veteran's ability to obtain or follow a 
substantially gainful occupation.  To the 
extent possible, the manifestations of 
the veteran's PTSD should be 
distinguished from those of any other 
disorder present.  All indicated studies 
should be performed, and the rationale 
for all opinions expressed should be 
provided.  The claims folder, including a 
copy of this REMAND, must be made 
available to the examiner for review 
prior to the examination.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the 
psychiatric examination report to verify 
that the veteran's claims folder was 
reviewed.  If the examiner relied on a 
history which was not verified, that 
examination report must be returned as 
inadequate for rating purposes.  If any 
other development is incomplete, 
including if the requested examination 
does not include all test reports, 
special studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should 
readjudicate this claim.  The 
evaluation of the veteran's PTSD must 
be considered under both the old 
schedular criteria and the schedular 
criteria that became effective on 
November 7, 1996.  Furthermore, 
entitlement to staged ratings for the 
evaluation of PTSD as provided for by 
Fenderson v. West, 12 Vet. App. 119 
(1999), must be considered.  Following 
the readjudication, if the benefit 
sought on appeal remains denied, the 
veteran and the veteran's 
representative should be provided a 
supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



